Citation Nr: 0626290	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-06 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a dental condition 
resulting in the loss of all teeth. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1941 to September 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision by the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO).  In January 
2006, a Travel Board hearing was held before the undersigned; 
a transcript of this hearing is of record.  In January 2006, 
the Board granted a motion to advance the case on the Board's 
docket due to the veteran's advanced age. 

During an April 2005 personal hearing, the veteran appeared 
to raise the issue of entitlement to reimbursement of private 
dental expenses.  This matter has not been developed for 
appellate review, it is referred to the RO for any 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

Unfortunately, existing law and regulations mandate a return 
of this file to the RO for due process considerations.  

First, additional evidence (a hand written statement with the 
title "chronological record") was received in January 2006, 
subsequent to the issuance of the May 2005 Supplemental 
Statement of the Case (SSOC), which has not been reviewed by 
the RO in conjunction with the issue on appeal.  The veteran 
did not specifically waive RO consideration of the additional 
evidence.  Because consideration of this evidence by the RO 
was not waived, the RO must be given the opportunity to 
review this evidence before the Board can enter a decision.  
See 38 C.F.R. § 20.1304(c) (2005).

Second, in Kent v. Nicholson, 20 Vet. App. 1 (2006) (issued 
after this case was certified to the Board), the U.S. Court 
of Appeals for Veterans Claims essentially stated that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen a claim and of what evidence and 
information is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Review of the claims file reveals that notice in this regard 
to date is incomplete.

Accordingly, the case is REMANDED for the following:

1.  With respect to the issue of whether 
new and material evidence has been 
received to reopen a claim seeking 
service connection for a dental condition 
resulting in the loss of all teeth, the 
RO should issue a letter which includes 
notification of the evidence of record, 
notification of the information that is 
necessary to establish service connection 
for a dental condition resulting in the 
loss of all teeth, and notice regarding 
the type of evidence and information 
necessary to reopen the claim, i.e., what 
type of evidence would be considered new 
and material.  The veteran should 
specifically be informed that a claim for 
service connection for the loss of teeth 
requires evidence that the loss of teeth 
was due to trauma or disease such as 
osteomyelitis, and not loss of alveolar 
process as the result of periodontal 
disease.

The RO should also provide the veteran 
notice regarding the rating of disability 
and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should then review the claim 
to reopen.  If it remains denied, the 
veteran and his representative should be 
furnished an appropriate SSOC, and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further review.
The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


